UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 333-153536 MUSCATO GROUP, INC. (Exact name of registrant as specified in its charter) 2301 Maitland Center Parkway, Suite 240 Maitland, Florida 32751 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.0001 par value per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) o Rule12g-4(a)(2) o Rule12h-3(b)(1)(i) þ Rule12h-3(b)(1)(ii) o Rule15d-6 o Approximate number of holders of record as of the certification or notice date: 100 Pursuant to the requirements of the Securities Exchange Act of 1934, Muscato Group, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. MUSCATO GROUP, INC. Date: April 13, 2011 By: /s/Joseph W. Adams Name:Joseph W. Adams Title:President and Chief Executive Officer Instructions: This form is required by Rule12g-4, 12h-3 and 15d-6 of the General Rules and Regulations under the Securities Exchange Act of 1934. The registrant shall file with the Commission three copies of Form15, one of which shall be manually signed. It may be signed by an officer of the registrant, by counsel or by any other duly authorized person. The name and title of the person signing the form shall be typed or printed under the signature.
